 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   NAZARIO CRUZ-SANCHEZ,            )   Case No. SACV 17-1310-FMO (JPR)
                                      )
12                      Petitioner,   )
                                      )   ORDER ACCEPTING FINDINGS AND
13                 v.                 )   RECOMMENDATIONS OF U.S.
                                      )   MAGISTRATE JUDGE
14   MONA D. HOUSTON, Warden,         )
                                      )
15                      Respondent.   )
                                      )
16
17           The Court has reviewed the First Amended Petition, records

18   on file, and Report and Recommendation of U.S. Magistrate Judge.

19   See 28 U.S.C. § 636(b)(1).       On February 3, 2020, Petitioner filed

20   objections to the R. & R., in which he mostly simply repeats

21   arguments from his FAP and Reply.         He also contends that the

22   Magistrate Judge “overlooked” Spano v. New York, 360 U.S. 315,

23   322 (1959), on which he relies.        (Objs. at 2.)   To the contrary,

24   she distinguished that case on its facts and recognized that the

25   state court of appeal had done so as well.        (See R. & R. at 24

26   n.7.)    The Magistrate Judge did not err in concluding that the

27   circumstances of Petitioner’s interrogations did not render his

28   limited confession involuntary.        (See id. at 23-31.)

                                           1
 1        Having reviewed de novo all portions of the R. & R. to which
 2   Petitioner objected, the Court accepts the findings and
 3   recommendations of the Magistrate Judge.
 4        IT THEREFORE IS ORDERED that the First Amended Petition is
 5   denied and Judgment be entered dismissing this action with
 6   prejudice.
 7
 8   DATED: February 26, 2020               /s/
                                   FERNANDO M. OLGUIN
 9                                 U.S. DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     2
